IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-42,010-04


GEORGE JONES, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 639038 IN THE 177TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 177th Judicial District Court of Harris County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.  It appears that the habeas application was
filed in the District Clerk's office on July 16, 2010, and that the trial court signed an order
designating issues on September 16, 2010.  However, there is no indication of when a copy of the
application was served on the State, and therefore no indication of whether the order designating
issues was timely entered.
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Harris County, is ordered to file a response, which may be made by submitting proof of the date upon
which the district attorney's office was served with the habeas application.  This application for leave
to file a writ of mandamus shall be held in abeyance until the respondent has submitted the
appropriate response.  Such response shall be submitted within 30 days of the date of this order.


Filed: August 24, 2011
Do not publish